Citation Nr: 1817043	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for an intestinal disability, to include Crohn's Disease.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The claim was remanded in November 2015 for additional development.  

The claim was denied in a November 2016 Board decision.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In September 2017, the Veteran's representative and VA General Counsel filed a joint motion for remand (joint motion) pertaining to the two issues listed above.  The Court granted the joint motion later that month and remanded the claim for further development consistent with the joint motion.  While there were other issues that were remanded by the Board in the November 2016 decision, these issues are still in remand status and are not addressed here.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required for the two issues that are subject to this appeal.  Specifically, while the Board denied the Veteran's claim for headaches in its November 2016 decision, this decision relied on a VA examination which provided an opinion that was based on an incorrect factual premise.  Specifically, the VA examiner in April 2016 did not address episodes of headaches in January and July of 1975.  Therefore, a new examination is necessary to address this evidence.  

Also, while the Board denied service connection for Crohn's disease, this was decided without the benefit of a VA examination, which the Court has determined to be necessary.  As such, the Board must remand the claim in order to obtain adequate VA opinions.  The examiner must consider the complete history for both the headache and intestinal disabilities treated or diagnosed throughout the claim.  

All outstanding records of ongoing VA treatment should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file. 

2.  Provide the Veteran with a VA examination to determine whether any current headache or intestinal disability is related to service.  

The claims file should be made available and reviewed by the examiner.  All indicated testing should be conducted.  

The examiner is requested to list all headache and intestinal disabilities present since the claim was filed in August 2007, and should specifically state whether the Veteran has Crohn's Disease or has had it any time during the course of the appeal.  If the examiner finds that the Veteran does not have a headache or intestinal disability, to include Crohn's Disease, the examiner must explain that opinion in light of the evidence of treatment for headaches and the finding of Crohn's disease in January 1999. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current headache or intestinal disability, had onset in service or is otherwise related to a disease or injury in service, including the multiple instances of complaints and treatment for headaches during service in 1975.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




